Citation Nr: 1601239	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a heart disability, as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus type II.  

4.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus type II.  

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to diabetes mellitus type II.  

6.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a back disorder, and a subsequent March 2011 RO decision which granted service connection for diabetes mellitus, type II, and assigned a 10 percent initial disability rating, effective August 9, 2010, and denied service connection for a heart disorder, hypertension, erectile dysfunction, and peripheral neuropathy of the upper extremities - all claimed as secondary to diabetes mellitus, type II.  

Thereafter, an August 2014 Board decision granted a higher initial rating of 20 percent, but no higher, for diabetes mellitus type II, and denied the claims for service connection for a heart disorder, hypertension, erectile dysfunction, and peripheral neuropathy of the upper extremities.  

The Veteran subsequently appealed the denial of the above claims to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an order granting the parties' July 2015 Joint Motion for Remand (JMR).  As discussed below, the Board finds that further development is necessary to comply with the July 2015 JMR and Court order regarding the Veteran's claims of entitlement to service connection for a heart disorder and hypertension, as secondary to diabetes mellitus type II, as well as entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.  As such, remand of these claims is required.  

Additionally, the Board previously remanded the matter of entitlement to service connection for a back disorder in August 2014.  As discussed below, the Board finds that the development requested therein is adequate, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  

The issues of entitlement to service connection for a heart disorder and hypertension, as secondary to diabetes mellitus type II, and an initial disability rating in excess of 20 percent for diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A back disability did not have onset during active service or within one-year of service discharge, has not manifested as chronic symptoms of arthritis in service or continuous symptoms of arthritis since active service, and is not otherwise etiologically related to active service, to include an isolated December 1967 report of back pain assessed as muscle strain.  

2.  The Veteran's erectile dysfunction is caused by service-connected diabetes mellitus type II.  

3.  The Veteran's peripheral neuropathy of the upper extremities is caused by service-connected diabetes mellitus type II.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction as secondary to diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Initially, the Board notes that no discussion of its duties to notify and assist is required regarding the Veteran's claims of entitlement to service connection for erectile dysfunction and peripheral neuropathy of the upper extremities, given the Board's favorable decisions herein.  Regarding the Veteran's claim of service connection for a back disorder, the RO provided the required notice within a December 2008 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

As directed in the August 2014 Board remand, VA obtained updated VA treatment records and the Veteran was afforded a VA back examination in May 2015, which is adequate to adjudicate his claim of entitlement to service connection for a back disorder.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner properly reviewed the Veteran's claims file, considered his medical history, conducted a thorough clinical examination, and provided a supporting rationale.  Given the above development, the Board finds there has been substantial compliance with the August 2014 Board remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Veteran has not identified any additional evidence relevant to the claims addressed herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  
38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc);
38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Back Disability

The Veteran has claimed entitlement to service connection for a back disability.  The Veteran reported an in-service back injury during service.  He also asserted that he has had continuous symptoms since active service, namely, low back pain in the 1980s, 1990s, and 2000s, and that the low back pain eventually led to his retirement from the United States Postal Service.

Service treatment records document a normal clinical evaluation of the Veteran's spine and musculoskeletal system upon enlistment in June 1966.  A December 1967 treatment record documents an isolated complaint of back pain at the inferior angle of the scapular area which was assessed as muscle strain.  No additional treatment of back pain or muscle strain is documented within service treatment records.  An April 1968 physical examination upon separation from active service also documents a normal clinical evaluation of the Veteran's spine and musculoskeletal system, and the Veteran specifically denied recurrent back pain in a concurrent report of medical history at service separation.  

Shortly after separation from active service, the Veteran was afforded a VA examination in December 1968.  At that time, the examiner documented a normal examination of the musculoskeletal system, with no recorded complaints or findings of a back disability.  

Post-service private treatment records from August 2000 document an MRI which showed mild degenerative changes of the cervical spine, and a January 2009 statement by the Veteran's massage therapist noted severe neck pain, loss of range of motion of the cervical spine, and extreme neck muscle tension.  As such complaints relate to the neck specifically, rather than the back, they are of no probative value regarding the presence or etiology of the claimed low back disability.  The first documented post-service complaint regarding the Veteran's back specifically is within a November 2009 VA treatment record, when he was assessed with back pain.  

As noted above, the Veteran's claim of entitlement to a service connection for a back disorder was previously remanded by the Board in August 2014, wherein the Board directed that the Veteran should be afforded a VA examination regarding his claimed back disorder, given the evidence of record including service treatment records documenting the Veteran's complaints of back pain, assessed as muscle strain, and post-service VA treatment records documenting his complaint of back pain.  

At the resulting May 2015 VA examination, the examiner documented the Veteran's medical history, including his report of an in-service back injury, followed by ongoing low back pain in the 1980s, 1990s, and 2000s which eventually led to his retirement from the United States Postal Service.  Following a physical examination, the examiner diagnosed mild to moderate DDD.  The examiner ultimately concluded that there was no evidence of continuity or chronicity of a low back condition, and stated that the Veteran's current DDD was due to normal progression of the aging process.  

Thereafter, a private medical opinion from August 2015 notes the Veteran's report of a back injury during service and his current diagnosis of lumbar DDD and further states that the changes in the Veteran's spine have been progressive with chronic lumbar pain.  Similarly, an October 2015 private medical opinion notes the Veteran's reported low back pain with lumbar spine stiffness and concludes that the Veteran's severe musculoskeletal disorders are more probable than not due to military service.  

After a review of the claims file, including the relevant evidence discussed above, the Board finds that the preponderance of the evidence weigh against the Veteran's claim of entitlement to service connection for a back disability.  To the extent that the Veteran has reported that his back disorder has existed since his complaint of back pain during active service, the Board concluded that such statements are of little probative value based upon the inconsistency of the Veteran's statements with service treatment records which document the Veteran's normal physical examination upon service discharge and the Veteran's contemporaneous denial of recurrent back pain at that time.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  As such, although the Board considered the Veteran's statements of observable symptomatology such as back pain, see Layno, 6 Vet. App. at 469, his statements asserting continuous back problems since service are outweighed by the additional lay and medical evidence of record.  

Moreover, such statements are not competent under the facts of this case, which include no chronic symptoms during active service and no continuous symptoms after active service, insofar as they assert a nexus between a current low back disability and the Veteran's active service, as to do so requires complex medical knowledge regarding orthopedic and musculoskeletal conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 
  

The Board has also considered the August 2015 and October 2015 private medical opinions which assert a nexus between the Veteran's current back disability and active service; however, as these opinions largely lack a supporting rationale, their probative value is diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, to the extent that such opinions were based upon the Veteran's own reported history of chronic back pain, they are also of little probative value, given the inconsistency and inaccuracy of such statements, as discussed above.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

The Board affords the greatest probative weight to the May 2015 VA examiner's opinion, which was rendered following a review of the accurate facts, including from the Veteran and from review of the claims file, a thorough examination, and opinion that is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Ultimately, the VA examiner concluded that the Veteran's current back disorder, diagnosed as mild to moderate DDD, was due to the normal progression of the aging process.  Notably, the VA examiner considered the Veteran's reports of continuous symptoms since his in-service complaint of back pain; however, the examiner concluded that there was no evidence of continuity from the December 1967 complaint of back pain to the Veteran's current diagnosis.  

Additionally, a preponderance of evidence shows that the Veteran has not been diagnosed with arthritis of the lumbar spine, or that the Veteran's diagnosed lumbar DDD manifested as arthritis within one-year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, given the Veteran's inconsistent statements and inaccurate history noted above and the reduced probative value of such statements, the preponderance of evidence shows that the Veteran did not experience chronic symptoms of arthritis in service or continuous symptoms of arthritis manifested as low back pain since active service; therefore, even if the Veteran had a current diagnosis of arthritis, it could not be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a back disability.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Erectile Dysfunction & Bilateral Upper Extremity Peripheral Neuropathy, as Secondary to Diabetes Mellitus type II

The Veteran also claims entitlement to service connection for erectile dysfunction and peripheral neuropathy of the bilateral upper extremities, each claimed as secondary to diabetes mellitus type II.  

The Board initially notes that service treatment records do not document any complaints, treatment, or diagnosis of erectile dysfunction or peripheral neuropathy of the upper extremities during active service.  An enlistment examination in June 1966 and an April 1968 separation examination both document normal clinical evaluations, with no related complaints.  As there is no evidence that the Veteran's erectile dysfunction or peripheral neuropathy of the bilateral upper extremities first manifested during active service, service connection on a direct basis is not warranted for these conditions.  See 38 C.F.R. § 3.303.  The Board has considered the Veteran's claims on a secondary basis herein.  See 38 C.F.R. § 3.310.  

As noted within the July 2015 JMR, the October 2010 VA examination relied upon by the Board in its August 2014 denial of the Veteran's claim regarding erectile dysfunction was inadequate because the VA examiner assumed that the Veteran's erectile dysfunction preceded the onset of diabetes mellitus, but he did not specify when the Veteran's erectile dysfunction began; additionally, the VA examiner did not provide a proper rationale to support the opinion that the Veteran's diabetes mellitus did not aggravate the erectile dysfunction.  

Notably, the July 2015 JMR also addresses favorable evidence of record regarding the Veteran's claims, including an April 2013 treatment note wherein the Veteran reported tingling in his fingers and diabetic neuropathy was suspected, and a December 2012 private medical opinion which notes the Veteran's history of erectile dysfunction and neuropathy of the upper extremities, and which specifically concludes that the erectile dysfunction and neuropathy of the upper extremities are at least as likely as not service connected secondary to diabetes.  

Thus, the December 2012 private medical opinion is positive evidence of a nexus between the Veteran's erectile dysfunction and neuropathy of the upper extremities and the service-connected diabetes mellitus type II.  Additionally, the Board notes that the Veteran is already separately service connected for peripheral neuropathy of the lower extremities secondary to diabetes mellitus type II, which is highly suggestive that the peripheral neuropathy of the upper extremities is also secondary to the service-connected diabetes mellitus type II.  

Therefore, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's erectile dysfunction and peripheral neuropathy of the upper extremities are secondary to the service-connected diabetes mellitus type II.  As such, service connection on a secondary basis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for a back disorder is denied.  

Service connection for erectile dysfunction as secondary to diabetes mellitus type II is granted.  

Service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus type II is granted.  


REMAND

Service Connection for a Heart Disorder & Hypertension, 
as Secondary to Diabetes Mellitus type II, and 
Initial Disability Rating for Diabetes Mellitus type II

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to service connection for a heart disorder and hypertension, each as secondary to diabetes mellitus type II, and an initial disability rating in excess of 20 percent for diabetes mellitus type II.  Specifically, the Veteran should be afforded VA examinations regarding these conditions which are adequate and consistent with the July 2015 JMR.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 
22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  

The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

VA's duty to assist also requires that a veteran be afforded a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  

The August 2014 Board decision found that the weight of the evidence was against a finding of a current heart disability and that the Veteran's hypertension was not related to or aggravated by service-connected diabetes mellitus; however, as noted within the July 2015 JMR, there is at least some favorable evidence which suggests that the Veteran has a current heart disorder; moreover, the August 2014 Board decision relied on an inadequate October 2010 VA examination regarding the Veteran's hypertension claim.  

Specifically, regarding the claimed heart disorder, an April 2009 VA diabetes examination found that the Veteran's thoracic aorta was elongated and calcified, and that there was an atherosclerotic aorta.  Additionally, in December 2012, a private physician noted the Veteran's history of hypertension and symptoms of coronary artery disease, which was assessed to be a complication of diabetes mellitus.  

The December 2012 opinion, while probative, is inadequate to support a grant of service connection, as a nexus linking the Veteran's hypertension was not provided.  Moreover, it is unclear whether the Veteran's symptoms of coronary artery disease equate to a diagnosed heart disability.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion lies in its reasoning).  Upon remand, the Veteran should be afforded an adequate VA examination wherein the examiner properly discusses and reconciles the evidence of record, including the December 2012 private medical opinion.  

Additionally, the October 2010 VA examiner opined that the Veteran's diabetes did not aggravate hypertension because there was no evidence of diabetic nephropathy; but the VA examiner did not explain how diabetic nephropathy was relevant to hypertension.  Therefore, as noted in the July 2015 JMR, remand is warranted for the Board to obtain an opinion that corrects these deficiencies.  38 C.F.R. § 4.2.  

As discussed in the July 2015 JMR, the Veteran should be afforded a current VA examination in order to help determine the severity of the diabetes mellitus type II.  See Snuffer, 10 Vet. App. 400; see also Caffrey, 6 Vet. App. 377.  As noted, the October 2010 examination report states that the diabetes mellitus was being treated by diet alone; however, the November 2012 RO decision notes that the Veteran was also being treated by oral medication.  Such evidence does not suggest that the criteria for a 40 percent disability rating are met; there is no evidence or assertion that the Veteran's diabetes has required "regulation of activities" required for a 40 percent rating.  See 38 C.F.R. § 4.119, DC 7913 (2015).  However, the JMR, which was adopted as the Court's order, albeit without review of this issue by a Judge of the Court, is now the law of this case.  For this reason, to comply with the Court's order, the Board is ordering remand for a current VA examination because it was agreed to within the July 2015 JMR.  See Forcier v. Nicholson, 19 Vet. App. 414   (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Accordingly, the case is REMANDED for the following action:

1.  Schedule VA examination(s) to help determine the current severity of service-connected diabetes mellitus type II and the etiology of the claimed heart disorder and hypertension, each claimed as secondary to diabetes mellitus type II.  

In addition to determining the current severity, manifestations, and effects of the Veteran's service-connected diabetes mellitus type II, the examiner should provide opinions as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the claimed heart disability is proximately caused by service-connected diabetes mellitus type II?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that hypertension is proximately caused by service-connected diabetes mellitus type II?  

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that the claimed heart disability is aggravated due to service-connected diabetes mellitus type II?  

(iv)  Is it at least as likely as not (a 50 percent probability or greater) that hypertension is aggravated due to service-connected diabetes mellitus type II?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner should note and reconcile the medical evidence of record discussed above, including the April 2009 VA diabetes examination, the inadequate October 2010 VA examination, and the December 2012 private medical opinion.  

2.  Thereafter, readjudicate the remaining claims on appeal.  If any claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


